DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 03/09/2021. Claims 1-14 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/449,085.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first setting unit configured to…”, “a second setting unit configured to…”, in claim 1,” a generation unit configured to….” in claim 2,  “a first acquisition unit configure to…”, in claim 3, “ a second acquisition unit configured to…” in claim 4, “a storage unit configured to…” in claims 7, and 8, A transmission unit configured to…”, “an acquisition unit configured to…”, a storing unit configured to…”, “a controlling unit configured to…: in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a first setting unit configured to…”, “a second setting unit configured to…”, in claim 1,” a generation unit configured to….” in claim 2,  “a first acquisition unit configure to…”, in claim 3, “ a second acquisition unit configured to…” in claim 4, “a storage unit configured to…” in claims 7, and 8, A transmission unit configured to…”, “an acquisition unit configured to…”, a storing unit configured to…”, “a controlling unit configured to…: in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims limitation “a first setting unit configured to…”, “a second setting unit configured to…”, in claim 1,” a generation unit configured to….” in claim 2,  “a first acquisition unit configure to…”, in claim 3, “ a second acquisition unit configured to…” in claim 4, “a storage unit configured to…” in claims 7, and 8, A transmission unit configured to…”, “an acquisition unit configured to…”, a storing unit configured to…”, “a controlling unit configured to…: in claim 10.invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 
Other dependent claims  do not cure the deficiency of claim 1 and are rejected under 35 USC 112, 2nd paragraph, for their dependency upon claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11 and 13  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10 and 12  of copending Application No. 16/449,091 (reference application). Claims 1-8, 11 and 13 of the instant application are anticipated by copending application claims 1-5, 10 and 12 in that claims 1-5, 10 and 12 of the copending application claims contain all the limitations of claims 1-8, 11 and 13 of the instant application. Therefore, claims 1-8, 11 and 13 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US application – 16/449,091



1. An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising:

wherein the function is enabled by the setting unit under a condition that information required for connection to the external apparatus is previously input.

2. The information processing apparatus according to claim 1, further comprising a generation unit configured to generate a public key pair in response to the issuance request for a digital certificate and to generate a signing request for a digital certificate based on the public key pair, wherein the issuance request for a digital certificate includes the signing request for a digital certificate.

3. The information processing apparatus according to claim 1, further comprising an acquisition unit configured to transmit an issuance request for a digital certificate to the external apparatus at a previously designated date and time based on the function being enabled by the setting unit and to acquire a digital certificate from the external apparatus in response to the issuance request.
4. The information processing apparatus according to claim 3, wherein the acquisition unit further acquires a result of the issuance request for a digital certificate.
5. The information processing apparatus according to claim 3, further comprising a storage unit configured to store the digital certificate acquired by the acquisition unit.

10. A control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising:

 enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, 
wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.
12. A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, 
wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.




1. (currently amended) An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising: 

2. (original) The information processing apparatus according to claim 1, further comprising a generation unit configured to generate a public key pair in response to the issuance request for a digital certificate and to generate a signing request for a digital certificate based on the public key pair, wherein the issuance request for a digital certificate includes the signing request for a digital certificate.  
3. (original) The information processing apparatus according to claim 1, further comprising a first acquisition unit configured to transmit an issuance request for a digital certificate to the external apparatus at a previously designated date and time based on the first function being enabled by the first setting unit and to acquire a digital certificate from the external apparatus in response to the issuance request.  
4. (original) The information processing apparatus according to claim 1, further comprising a second acquisition unit configured to transmit an issuance request for a digital certificate to the external apparatus in response an instruction issued by a user for an issuance request for a digital certificate based on the second function being enabled by the 
5. (original) The information processing apparatus according to claim 3, wherein the first acquisition unit further acquires a result of the issuance request for a digital certificate.  
6. (original) The information processing apparatus according to claim 4, wherein the second acquisition unit further acquires a result of the issuance request for a digital certificate.  
7. (original) The information processing apparatus according to claim 3, further comprising a storage unit configured to store the digital certificate acquired by the first acquisition unit.  
8. (original) The information processing apparatus according to claim 4, further comprising a storage unit configured to store the digital certificate acquired by the second acquisition unit.  
 
11. (currently amended) A control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: enabling a first function of transmitting an issuance request for a digital certificate to the external apparatus in accordance with a previously designated schedule, and acquiring a digital certificate from the external apparatus in response to the issuance request; and enabling a second function of transmitting an issuance request for a digital certificate to the external apparatus in response to an instruction 
13. (currently amended) A non-transitory computer-readable storage medium storing 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2007/0168658) issued to Yamauchi (cited in IDS filed on 01/09/2020) and in view of JP 2009159053 A issued to FURUKAWA HIDETERU .
Regarding claim 1, Yamauchi discloses an information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising[ see FIG.1 elements 110 and 120, ¶77, the printing device 110 would be a Multi-Function Peripheral, or MFP, which has a copying function as well as being usable as a network printer.]; and
a first setting unit configured to enable a first function of transmitting an issuance request for a digital certificate to the external apparatus in accordance with a previously designated schedule, and acquiring a digital certificate from the external apparatus in response to the issuance request [¶93, the printing device 110 does not maintain an electronic certificate at its initial state such as a factory-shipped configuration (step S400). In step S401, the printing device 110 requests that an electronic certificate be issued, in order to get an electronic certificate issued from the server 120, as a certificate authority, or CA. An electronic certificate is issued for the printing device 110 from the CA 120, in response to the request. In step S402, the printing device 110 obtains the electronic certificate issued by the CA 120, stores it on the hard drive 208, as depicted in FIG. 2, and in step 403, commences use of the electronic certificate so obtained], and [¶94,  The electronic certificate will be revoked for such reasons as expiration, and when it is necessary to renew a certificate that is in use, the process returns to 
 and a second setting unit configured to enable a second function of transmitting an issuance request for a digital certificate to the external apparatus in response to an instruction issued by a user for an issuance request for a digital certificate and acquiring a digital certificate from the external apparatus in response to the issuance request [¶93, the printing device 110 does not maintain an electronic certificate at its initial state such as a factory-shipped configuration (step S400). In step S401, the printing device 110 requests that an electronic certificate be issued, in order to get an electronic certificate issued from the server 120, as a certificate authority, or CA. An electronic certificate is issued for the printing device 110 from the CA 120, in response to the request. In step S402, the printing device 110 obtains the electronic certificate issued by the CA 120, stores it on the hard drive 208, as depicted in FIG. 2, and in step 403, commences use of the electronic certificate so obtained], and [¶94,  The electronic certificate will be revoked for such reasons as expiration, and when it is necessary to renew a certificate that is in use, the process returns to the initial request state, in step S401, in order to perform a reissue of the electronic certificate], and [¶8, an electronic certificate in X.509 format is assembled from an X.509 version number, an electronic certificate serial number, public key information, identification information for the certificate authority that issued the 
wherein, in a case where the first function is 
Examiner Note: Multi-Function Peripheral, or MFP has different functionality such as printing, copying , faxing and even though since they have separate digital certificate, however, these functionalities cannot be used concurrently, when enabling one function , the other functionalities will be disabled..
Even though Yamauchi does not explicitly disclose, however, HIDETERU discloses a first setting unit configured to enable a second function a second setting unit configured to enable a second function [ Technical field section…. although a plurality of applications for performing communication can be mounted on the multifunction peripheral, conventionally, management of digital certificates has been performed for each application],and [TECH-Problem section… when a digital certificate is performed for each application…  a digital certificate is introduced separately, and a storage area for the multifunction device is required].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yamauchi with the teaching of HIDETERU in order to properly controlling digital certificates in an environment where a plurality of applications utilize digital certificates [HIDETERU, Abstract].
Regarding claim 2, Yamauchi discloses  , further comprising a generation unit configured to generate a public key pair in response to the issuance request for a digital certificate and to generate a signing request for a digital certificate based on the public key pair, wherein the issuance request for a digital certificate includes the signing request for a digital certificate[ ¶79, the printing device 110 is capable of using public key encryption to generate and maintain a private key and a public key to be used for such operations as authentication, encryption, and providing a digital signature. It is further possible for the printing device 110 to generate and submit a Certificate Signing Request (CSR) containing the host identification information and the public key, to the server apparatus 120 that executes a certificate authority service, or CA service, and obtain and maintain the electronic certificate that is issued by the server apparatus 120 in response to the CSR], and [¶96-97, , the printing device 110 uses a public-key algorithm to generation a public key and private key pair…]. 
Regarding claim 3, Yamauchi discloses, further comprising a first acquisition unit configured to transmit an issuance request for a -2-Amendment for Application No.: 16/449085 Attorney Docket: 10188937US01 digital certificate to the external apparatus at a previously designated date and time based on the first function being enabled by the first setting unit and to acquire a digital certificate from the external apparatus in response to the issuance request [see FIG 6  for electronic certificate acquisition processing  and corresponding text , ¶¶103-107], and [¶93, the printing device 110 does not maintain an electronic certificate at its initial state such as a factory-shipped configuration (step S400). In step S401, the printing device 110 requests that an electronic certificate be issued, in order to get an electronic certificate issued from the server 120, as a certificate authority, or CA. An electronic certificate is issued for the printing device 110 from the CA 120, in response to the request. In step S402, the printing device 110 obtains the electronic certificate issued by the CA 120, stores it on the hard drive 208, as depicted in FIG. 2, and in step 403, commences use of the electronic certificate so obtained], and [¶94,  The electronic certificate will be revoked for such reasons as expiration, and when it is necessary to renew a certificate that is in use, the process returns to the initial request state, in step S401, in order to perform a reissue of the electronic 
Regarding claim 4, Yamauchi discloses, further comprising a second acquisition unit configured to transmit an issuance request for a digital certificate to the external apparatus in response an instruction issued by a user for an issuance request for a digital certificate based on the second function being enabled by the second setting unit and to acquire a digital certificate from the external apparatus in response to the issuance request [see FIG 6  for electronic certificate acquisition processing  and corresponding text , ¶¶103-107], and [¶93, the printing device 110 does not maintain an electronic certificate at its initial state such as a factory-shipped configuration (step S400). In step S401, the printing device 110 requests that an electronic certificate be issued, in order to get an electronic certificate issued from the server 120, as a certificate authority, or CA. An electronic certificate is issued for the printing device 110 from the CA 120, in response to the request. In step S402, the printing device 110 obtains the electronic certificate issued by the CA 120, stores it on the hard drive 208, as depicted in FIG. 2, and in step 403, commences use of the electronic certificate so obtained], and [¶94,  The electronic certificate will be revoked for such reasons as expiration, and when it is necessary to renew a certificate that is in use, the process returns to the initial request state, in step S401, in order to perform a reissue of the electronic certificate], and [¶8, an electronic certificate in X.509 format is assembled from an X.509 version number, an electronic certificate serial number, public key information, identification information for the certificate authority that issued the 
Regarding claim 5, Yamauchi discloses, wherein the first acquisition unit further acquires a result of the issuance request for a digital certificate [¶93, the printing device 110 does not maintain an electronic certificate at its initial state such as a factory-shipped configuration (step S400). In step S401, the printing device 110 requests that an electronic certificate be issued, in order to get an electronic certificate issued from the server 120, as a certificate authority, or CA. An electronic certificate is issued for the printing device 110 from the CA 120, in response to the request. In step S402, the printing device 110 obtains the electronic certificate issued by the CA 120, stores it on the hard drive 208, as depicted in FIG. 2, and in step 403, commences use of the electronic certificate so obtained].
Regarding claim 6, Yamauchi discloses, wherein the second acquisition unit further acquires a result of the issuance request for a digital certificate [¶93, the printing device 110 does not maintain an electronic certificate at its initial state such as a factory-shipped configuration (step S400). In step S401, the printing device 110 requests that an electronic certificate be issued, in order to get an electronic certificate issued from the server 120, as a certificate authority, or CA. An electronic certificate is issued for the printing device 110 from the CA 120, in response to the request. In step S402, the printing device 110 obtains the electronic certificate issued by the CA 120, stores it on the hard drive 208, as depicted in FIG. 2, and in step 403, commences use of the electronic certificate so obtained].



further comprising a storage unit configured to store the digital certificate acquired by the first acquisition unit [¶84,  No. 205 is a device controller, which controls a printer engine 206 that is concerned with the printing processing and other functions of the printing device 110. No. 207 is a hard drive controller, which controls access to a hard drive 208. A control program for carrying out device control and functions pertaining to the present invention are stored on the hard drive 208. Printing data is also spooled on the hard drive 208. It would also be possible to store acquired electronic certificate data or identification information for specifying the printing device 110 on the network].
Regarding claim 8, Yamauchi discloses, further comprising a storage unit configured to store the digital certificate acquired by the second acquisition unit [¶84,  No. 205 is a device controller, which controls a printer engine 206 that is concerned with the printing processing and other functions of the printing device 110. No. 207 is a hard drive controller, which controls access to a hard drive 208. A control program for carrying out device control and functions pertaining to the present invention are stored on the hard drive 208. Printing data is also spooled on the hard drive 208. It would also be possible to store acquired electronic certificate data or identification information for specifying the printing device 110 on the network].
Regarding claim 9, Yamauchi  does not explicitly disclose, however, HIDETERU discloses, wherein, in a case where the first function is enabled by the first setting unit, the second function is not enabled,  based -3-Amendment for Application No.: 16/449085Attorney Docket: 10188937US01 on generating a screen which does not receive transmission of an issuance request for a digital certificate [BEST-MODE section… The list 511 displays an alias, an issuer, an issuer, an expiration date, a certificate status, and the like for each device certificate (device certificate storage area for storing a device certificate). The alias 
Examiner Note: if the certificate creation button request is not presses, it would be obvious that a digital certificate would not be issued by CA and the second function would not be able to function.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yamauchi with the teaching of HIDETERU in order to in order to properly controlling digital certificates in an environment where a plurality of applications utilize digital certificates [HIDETERU, Abstract].

Regarding claims 11, and 13, these claims are interpreted and rejected for the same rational set forth in claim 1.

Claims 10. 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2007/0168658) issued to Yamauchi (cited in IDS filed on 01/09/2020) and in view of US patent No. (2008/0106773) issued to Akiyama.
Regarding claim 10,  Yamauchi discloses, An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising[ see FIG.1 elements 110 and 120, ¶77, the printing device 110 would be a Multi-Function Peripheral, or MFP, which has a copying function as well as being usable as a network printer.]; and
a transmission unit configured to transmit an issuance request for a digital certificate to the external apparatus in response to an instruction issued by a user for an issuance request for a digital certificate;  an acquisition unit configured to acquire a digital certificate from the external apparatus in response to the issuance request;  a storing unit configured to store the digital certificate acquired by the acquisition unit[¶93, the printing device 110 does not maintain an electronic certificate at its initial state such as a factory-shipped configuration (step S400). In step S401, the printing device 110 requests that an electronic certificate be issued, in order to get an electronic certificate issued from the server 120, as a certificate authority, or CA. An electronic certificate is issued for the printing device 110 from the CA 120, in response to the request. In step S402, the printing device 110 obtains the electronic certificate issued by the CA 120, stores it on the hard drive 208, as depicted in FIG. 2, and in step 403, commences use of the electronic certificate so obtained], and [¶94,  The electronic certificate will be revoked for such reasons as expiration, and when it is necessary to renew a certificate that is in use, the process returns to the initial request state, in step S401, in order to perform a reissue of the electronic certificate], and [¶8, an electronic certificate in X.509 format is assembled from an X.509 version number, an electronic certificate serial number, public key information, identification information for the certificate authority that issued the electronic certificate, the certificate's expiration date, and identification information for the party being certified, i.e., the recipient of the electronic certificate], and [¶84]; and

 and  a controlling unit configured to control not to receive the instruction in a case where a number of digital certificates stored by the storing unit reaches an upper limit [¶119,  As shown in FIG. 7, the reading control unit 21 provided in the multifunction apparatus 1 of the present embodiment includes a reading front end 41, an image data processing unit 43, a local ROM 45, a stop request generation unit 47, the drive stop command generation unit 49, the N counter unit 51, an N counter retention unit 53, and the encoder information retention unit 55, the cycle prediction unit 57, a forced synchronization command generation unit 59 and a threshold storage unit 61], and [¶¶219-224].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yamauchi with the teaching of Akiyama in order to temporarily stopping  the image reading operation when an amount of free space of the buffer becomes smaller than a threshold value, and is restarted when a certain amount of free space is secured in the buffer [Akiyama, ¶7].
Regarding claims 12, and 14, these claims are interpreted and rejected for the same rational set forth in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yanagi (US9773127) [a preparation unit 52 (refer to FIG. 1) executes a CSR preparation process of S10 in FIG. 2], and [Col. 14. Lines 22-26(….stores (installs) the certificate in the memory…), and [FIG, 1 element 32], and [a preparation unit 52 (refer to FIG. 1) executes a CSR preparation process of S10 in FIG. 2], and [Col. 14. Lines 22-26(….multi-function device receives the certificate…)
KOBAYASHI (US2017/0070391) [multifunction peripheral, storage capacity, [¶114] in step S1401, a control unit 402 calculates the total capacity of data saved in the setting value management server 110. In step S1402, the control unit 402 determines whether the The threshold is a threshold for a data size that can be saved in the setting value management server 110. For example, 80% of the size that can be saved in the setting value management server 110 may be set as the threshold. In this case, upon determining that the total capacity exceeds 80% of the size that can be saved in the setting value management server 110, the process advances to step S1404. Upon determining that the total capacity does not exceed, the process advances to step S1403].
Asahara(US2008/0130041)[¶71,  Upon accepting an execution request of process from the multi-function peripheraharal apparatus 102 or client PC 103 via the LAN 110, an execution permission/inhibition determination unit 303 refers to the setting information saved in the HDD 245 by the limited-service storage unit 302. Then, the execution permission/inhibition determination unit 303 determines whether it is set via the GUI shown in FIG. 4B to permit the execution-requested process. The execution permission/inhibition determination unit 303 notifies an E-Mail sending unit 304, FAX transmission unit 305, and printing unit 306 (to be described later) of the determination result].
Nagasaki (US8539239) [Nagasaki discloses an information apparatus that uses a preparation unit to make out (generate) a public key and a secret key that corresponds to the public key (see column 6, lines 58-61). The key pair is included in the certificate-signing request (CSR). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Nagasaki’s information processing apparatus with Kawai’s information apparatus. One of ordinary skill would have been motivated to combine the two in order to ensure full security, privacy as a user interacts with the information processing apparatus].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496